           Case 6:18-cv-00367-ADA Document 27 Filed 04/09/19 Page 1 of 4




                                 IN THE UNITED STATES DISTRICT
                                    COURT FOR THE WESTERN
                                    DISTRICT OF TEXAS WACO
                                            DIVISION

 RPB SAFETY, LLC                                           §
                                                           §
                                                           §
                    Plaintiff,                             §
                                                           §
   v.                                                      §                Case No. 6:18-cv-00367-ADA
                                                           §
 TRU-VISION PLASTICS, INC.                                 §
                                                           §                Jury Trial Demanded
                                                           §
                    Defendant.                             §

                         PROPOSED AGREED SCHEDULING ORDER

         On April 11, 2019, the Court conducted a conference in the above entitled and numbered

case. All parties appeared through counsel. As a result of such hearing, and pursuant to Rule 16,

Federal Rules of Civil Procedure, the Court ORDERS that the following schedule will govern

deadlines up to and including the trial of this matter:

  Date                           Event
  April 11, 2019                 Discovery commences on all issues.

  August 1, 2019                 All motions to amend pleadings or to add parties shall be filed on
                                 or before this date.

  November 20, 2019              Fact Discovery Deadline. Fact discovery must be completed by this
                                 date. Any fact discovery requests must be propounded so that the
                                 responses are due by this date.

  July 12, 2019                  The parties asserting claims for relief shall submit a written offer of
                                 settlement to opposing parties on or before this date. All offers of
                                 settlement are to be private, not filed, and the Court is not to be advised
                                 of the same. The parties are further ORDERED to retain the written
                                 offers of settlement and responses as the Court will use these in
                                 assessing attorney’s fees and court costs at the conclusion of trial




                                                       1
       Case 6:18-cv-00367-ADA Document 27 Filed 04/09/19 Page 2 of 4



Date                 Event
May 6, 2019          Each party shall complete and file the attached “Notice Concerning
                     Reference to United States Magistrate Judge”

December 20, 2019    Parties with burden of proof to designate Expert Witnesses and
                     provide their expert witness reports, to include all information
                     required by Rule 26(a)(2)(B).

July 24, 2019        Each opposing party shall respond, in writing, to the written offer
                     of settlement made by the parties asserting claims for relief by this
                     date. All offers of settlement are to be private, not filed, and the Court
                     is not to be advised of the same. The parties are further ORDERED
                     to retain the written offers of settlement and responses as the Court
                     will use these in assessing attorney’s fees and court costs at the
                     conclusion of trial

January 20, 2020     Parties shall designate Rebuttal Expert Witnesses on issues for
                     which the parties do not bear the burden of proof, and provide their
                     expert witness reports, to include all information required by Rule
                     26(a)(2)(B).

February 20, 2020    Expert Discovery Deadline. Expert discovery must be completed by
                     this date.

N/A                  Any objection to the reliability of an expert’s proposed testimony
                     under Federal Rule of Evidence 702 shall be made by motion,
                     specifically stating the basis for the objection and identifying the
                     objectionable testimony, not later than 14 days of receipt of the written
                     report of the expert’s proposed testimony or not later than 14 days of
                     the expert’s deposition, if a deposition is taken, whichever is later. The
                     failure to strictly comply with this paragraph will be deemed a
                     waiver of any objection that could have been made pursuant to
                     Federal Rule of Evidence 702

March 20, 2020       All dispositive motions shall be filed and served on all other
                     parties on or before this date and shall be limited to 25 pages.
                     Responses shall be filed and served on all other parties not later than
                     14 days after the service of the motion and shall be limited to 20
                     pages. Any replies shall be filed and served on all other parties not
                     later than 7 days after the service of the response and shall be limited
                     to 10 pages, but the Court need not wait for the reply before ruling
                     on the motion.




                                          2
       Case 6:18-cv-00367-ADA Document 27 Filed 04/09/19 Page 3 of 4




Date                 Event
May 15 2020          By this date the parties shall meet and confer to determine pre-trial
                     deadlines, including, inter alia, exchange of exhibit lists, designations of
                     and objections to deposition testimony, and exchange of demonstratives.

May 15, 2020         By this date the parties shall exchange a proposed jury charge and
                     questions for the jury. By this date the parties will also exchange draft
                     Motions in Limine to determine which may be agreed.

30 days before       By this date the parties shall exchange any objections to the proposed jury
the trial            charge, with supporting explanation and citation of controlling law. By
                     this date the parties shall also submit to the Court their Motions in
                     Limine.

May 29, 2020         By this date the parties will submit to the Court their Joint Pre-Trial
                     Order, including the identification of issues to be tried, identification of
                     witnesses, trial schedule provisions, and all other pertinent information.
                     By this date the parties will also submit to the Court their oppositions to
                     Motions in Limine.

June 10, 2020        Final Pre-Trial Conference. The parties shall provide to the Court an
                     agreed jury charge with supported objections of each party, and proposed
                     questions for the jury, at the final Pre-Trial Conference.

TBD                  The Court will attempt to schedule Jury Selection on a day during the
                     week of     . Otherwise, Jury Selection shall begin at 9:00 a.m. on
                                 .

TBD                  Jury Trial Commences




       SIGNED this               day of                                    , 20    .




                                       ALAN D. ALBRIGHT
                                       UNITED STATES DISTRICT JUDGE




                                             3
           Case 6:18-cv-00367-ADA Document 27 Filed 04/09/19 Page 4 of 4



AGREED:


By:    /s/ Ross Spencer Garsson                By:   /s/ Karen B. Tripp
      Ross Spencer Garsson                           Karen B. Tripp, Attorney at Law
      Texas State Bar No. 00784112                   Texas State Bar No.: 03420850
      DICKINSON WRIGHT, PLLC                         4265 San Felipe, Suite 1100
      607 W. 3rd Street, Suite 2500                  Houston, Texas 77027
      Austin, Texas 78701                            (713) 968-9323 office phone
      Telephone: 512-770-4222                        (832) 798-7576 cell phone
      Facsimile:844-670-6009                         (713) 968-9888
      rgarsson@dickinsonwright.com                   ktripp@tripplaw.com
                                                     tripp.karen@gmail.com
      Franklin M. Smith
      Admitted Pro Hac Vice                          Attorneys for Defendant
      Michigan Bar No: P76987                        Tru-Vision Plastics, Inc.
      2600 W. Big Beaver Rd., Suite 300
      Troy, Michigan 48084
      Telephone: 248-433-7200
      Facsimile: 844-670-6009
      E-Mail: fsmith@dickinsonwright.com

      Attorneys for Plaintiff
      RPB Safety, LLC




                                           4
